Title: Caesar A. Rodney to Thomas Jefferson, 19 December 1819
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


					
						Honored & Dear Sir,
						
							Wilmington
							Decr 19. 1819.
						
					
					I must beg you to accept the copy of my friend Brackenridge’s “Voyage to S. America,” herewith transmitted, as a small token of my undiminished attachment to your person, and my unfeigned veneration for your character. I have only to regret that it is not bound in a style more worthy of being presented to the author of the first Declaration of American Independence. But having waited sometime, in expectation of a copy, finished in a superior manner, I cannot delay sending one any longer; and I know it is the bullion, & not the fashion of the plate that you regard. I think, you will consider it, on perusal, a most interesting work, particularly calculated for the present period. The style, in general, is very pleasant and it contains a fund of information and entertainment.
					When at Buenos Ayres, I felt equal pleasure & pride on finding your name familiar to her statesmen, and your character respected and revered by her patriots. How could it be otherwise, as soon as the light of freedom & civilization dawned upon them, and they became acquainted with the great principles of our Revolution, (of which theirs is the natural progression) and the illustrious patriots who atcheived it
					I congratulate you on their successful advance, in their march to Independence. I believe, that, like the children of Israel, they have passed the red sea, & the dreary wilderness, and have nearly arrived at the promised state, when they may sit down under their own vines & their own fig trees, & enjoy in peace the fruits of their land.
					
					I think it was Turgot who told Louis XVI. that if he took part with us, and we succeeded, that all America would be free from Europe, in fifty years. The prediction may yet be verified. And Buenos Ayres will have accomplished her Independence, by her own native strenth, without the aid of a single foreign alliance, or even one foreign regiment or company.
					What a sublime spectacle does the scene present to a philanthropic mind. Tho in the vale of years, you must be alive to those feelings which such a subject naturally excites in the bosom of a patriot and a sage.
					With every sentiment of respect, attachment and gratitude I remain
					
						Your Affectionate Friend
						
							C. A. Rodney
						
					
				